Case 2:17-cv-11056-SFC-EAS ECF No. 29, PageID.334 Filed 12/22/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
JAMES R. ADAMS,

          Petitioner,                            Case Number 2:17-CV-11056
                                                 HONORABLE SEAN F. COX
v.                                               UNITED STATES DISTRICT JUDGE

DANIEL LESATZ,

      Respondent,
_________________________________/

                  OPINION AND ORDER GRANTING THE MOTION
           FOR AN EXTENSION OF TIME TO RE-OPEN THE CASE (ECF No. 28)

          Petitioner filed an amended habeas petition, which was held in abeyance so that petitioner

could return to the state courts to exhaust additional claims. Petitioner was also given sixty days

to move to reopen his petition following the conclusion of post-conviction proceedings in the state

courts,

          Petitioner has sent a letter to this Court, which is construed as a motion for an extension of

time to re-open his case following the exhaustion of state court remedies. For the reasons that

follow, the motion is GRANTED.

          Petitioner claims that he needs more time to prepare and file a motion to reopen the petition

and an amended habeas petition because a resurgence of the Covid-19 Pandemic has prevented

him from obtaining the services of a prisoner paralegal through the Legal Writers Program to assist

him with his pleadings, coupled with a temporary closure of the prison law library.

          A federal district court has the power to extend the stay of a habeas petition, particularly

where the respondent does not oppose the extension of the stay. See e.g. Roberts v. Norris, 415

F.3d 816, 819 (8th Cir. 2005). Petitioner did all that he could reasonably do to re-file his habeas

petition with this Court following the exhaustion of his state court remedies, but was “prevented
Case 2:17-cv-11056-SFC-EAS ECF No. 29, PageID.335 Filed 12/22/20 Page 2 of 2




in some extraordinary way” from re-filing the petition with this Court on time. Accordingly, an

enlargement of time should be granted to petitioner. See Schillereff v. Quarterman, 304 F. App’x.

310, 314 (5th Cir. 2008). Petitioner is granted an additional sixty days from the date of this order

to move to reopen the case.

                                              ORDER

       IT IS HEREBY ORDERED that:

       The motion for an extension of time to reopen the case is GRANTED. Petitioner

has sixty days from the date of this order to move to reopen the case.




Dated: December 22, 2020                             s/Sean F. Cox
                                                     Sean F. Cox
                                                     U. S. District Judge
